                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                           Plaintiff,                             ORDER
  v.
                                                          Case No. 17-cr-120-jdp
DEBORAH R. MARCELLUS,

                           Defendant.


       The defendant in the above-entitled case has been:

                convicted of the charge against him and no appeal is pending.
         ☒      Therefore, it is directed that the passport be transferred to the U.S.
                State Department.

                The State Department is not to reissue a passport without approval of
                U.S. Probation while the defendant remains on supervision.

               convicted of the charge against him and no appeal is pending.
         ☐     Therefore, it is directed that the passport be transferred to the ICE
               Regional Office in Milwaukee, Wisconsin.

               acquitted of the charge against him and/or the charge against him has
         ☐     been dismissed. Therefore, it is directed that the passport be returned
               to the defendant or his authorized representative.

               Defendant is deceased. Therefore, it is directed that the passport be
         ☐     returned to the State Department.


       Signed this 24th day of January, 2019.


                                        BY THE COURT:

                                        /s/

                                        STEPHEN L. CROCKER
                                        Magistrate Judge
